UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
______________________________
RAFIQ BIN BASHIR BIN           :
JALLUL ALHAMI, et al.,         :
                               :
     Petitioners,              :
                               :
     v.                        :    Civil Action No. 05-359 (GK)
                               :
GEORGE W. BUSH, et al.,        :
                               :
     Respondents.              :
______________________________:

                                    ORDER

     A Status Conference was held in this case on January 14, 2009,

which    was   open   to   the   public.    Upon   consideration   of   the

representations of the parties, and the entire record herein, it is

hereby

     ORDERED, that Respondents’ opposition to Petitioners’ Motion

for Summary Judgment is due by 5:00 p.m. on February 6, 2009.

Petitioners’ reply is due by February 27, 2009; and it is further

     ORDERED, that a Motions Hearing on the Motion for Summary

Judgement will take place on March 10, 2009 at 10:00 a.m.               The

Hearing will be held in Courtroom 26A, and will be closed to the

public so that classified matters can be discussed.                At that

hearing, Respondents will have 30 minutes to present their case,
Petitioners will have 30 minutes to respond, and then Respondents

will be allowed 15 minutes to reply.




                                       /s/
January 14, 2009                      Gladys Kessler
                                      United States District Judge

Copies to:   Attorneys of Record via ECF




                                -2-